Exhibit 10.22


TRANSITION AGREEMENT
This Transition Agreement (“Agreement”), dated as of January 13, 2020
(“Effective Date”), is made and entered into by William Chaney, a resident of
the State of Texas (“Executive”), and RealPage, Inc., a Delaware corporation
(“Company”).
RECITALS
A.Executive entered into an Employment Agreement with Company effective March 1,
2015 (“Employment Agreement”). 1 
B.Executive currently serves as Executive Vice President and President, Emerging
Markets & Shared Services of Company.
C.Executive and Company have agreed that Executive will transition out of
Company and resign his position as Executive Vice President and President,
Emerging Markets & Shared Services and from any position he holds with any
subsidiaries or other affiliates of Company.
D.In order to assist with the transition of Executive's duties and
responsibilities as part of a mutually agreed separation, Company and Executive
have agreed that Executive will resign his position as Executive Vice President
and President, Emerging Markets & Shared Services and from any position he holds
with any subsidiaries or other affiliates of Company, effective as of January
13, 2020 (the “Employment Resignation Date”), and thereafter Executive will
provide consulting services to Company as reasonably requested pursuant to the
terms and conditions of this Agreement through April 2, 2020 (as may be
accelerated pursuant to Paragraph 2(d) or extended pursuant to Paragraph 2(e),
the “Termination Date”).
E.From and after the Termination Date, Company and Executive will have no
further obligations to each other, except as specifically provided herein or in
the Employment Agreement.
NOW, THEREFORE, in consideration of the promises, covenants and undertakings set
forth herein, Company and Executive agree as follows:
1.Separation of Employment. Company and Executive agree to the termination of
Executive’s employment with the Company as set forth herein.
(a)    Executive and Company agree that as of the Employment Resignation Date,
Executive will cease to perform services for Company in the capacity as an
employee and as Executive Vice President and President, Emerging Markets &
Shared Services and from any position he holds with any subsidiaries or other
affiliates of Company, and Executive’s employment with the Company shall be
terminated. Executive’s Employment Resignation Date is the date of Executive’s
“separation from service” for purposes of Section 409A.
(b)    Notwithstanding Executive’s resignation and the mutually agreed
Employment Resignation Date, Section 9(a) of the Employment Agreement shall
apply to any payments owed by Company to Executive. 2 
________________________
1 Unless otherwise defined in this Agreement, capitalized terms have the
meanings set forth in the Employment Agreement.
2 As stated in the Employment Agreement, the amounts set forth in Section
9(a)(i)-(ii) of the Employment Agreement shall be payable if and only if
Executive shall have executed on or before the 50th day following the Date of
Termination, and not subsequently revoked, a mutual release and covenant
agreement substantially in the form set forth as Exhibit A of the Employment
Agreement (the “Release Agreement”). The proposed Release Agreement will be
timely provided to Executive before, on, or after the Employment Resignation
Date.




1
Confidential    

--------------------------------------------------------------------------------





(c)    Company will reimburse Executive for any outstanding business expenses in
accordance with Company’s expense reimbursement policy and nothing contained
herein shall be deemed to affect Executive’s right to vested benefits (if any)
under Company’s 401(k) plan or with respect to health benefit continuation in
accordance with the federal law known as COBRA.
2.    Consulting Services.
(a)    The provisions of this Paragraph 2, together with the other provisions of
this Agreement relating to the performance of the Consulting Services (as
defined below) and the consideration therefor (including the relevant portions
of Paragraph 3(b)), shall be binding and effective during the period beginning
on the Employment Resignation Date and ending on the Termination Date (the
"Consulting Period").
(b)    During the Consulting Period, Executive shall perform such services as
are reasonably requested by Company pursuant to this Agreement, which services
shall not exceed 8 hours per week. The services may include transition of
Executive's responsibilities, assistance with any matters that relate to areas
of responsibility that Executive held on behalf of Company prior to the
Employment Resignation Date, and attention to such other projects as are from
time to time designated by Company’s Chief Executive Officer (the "Consulting
Services"). During the Consulting Period, the Consulting Services will be
performed by Executive under the oversight and supervision of Company's Chief
Executive Officer. Executive will conduct himself in a professional and ethical
manner at all times during the Consulting Period and will take no action that
might cause injury to the business or goodwill of Company or any of its
affiliates.
(c)    All Consulting Services shall be performed in accordance with such
guidelines and instructions, consistent with the terms of this Agreement, as may
be provided from time to time by or on behalf of Company's Chief Executive
Officer. The Consulting Services shall be performed at the Company or
Executive's home or at such other locations as the Chief Executive Officer of
Company and Executive may mutually agree. During the Consulting Period, Company
shall permit Executive to continue the use of the Company email account and
address that was assigned to Executive during Executive’s employment; provided,
however, that emails sent, forwarded or replied to by Executive from the Company
email account after the Employment Resignation Date shall include a statement
approved by Company (including as to font and location) that indicates that
Executive is a consultant of Company.
(d)    If Company reasonably determines that Executive has willfully and
materially breached this Agreement by refusing to perform the Consulting
Services, or has materially breached any of the continuing obligations described
in Paragraphs 7 or 8, Company may require that Executive cease providing
Consulting Services hereunder until such breach has been cured or until further
notice from the Company, or may accelerate the Termination Date hereunder, by
written notice to Executive. In performing Consulting Services pursuant to this
Agreement, Executive will have no authority to assume or create any obligation
or liability in the name of or on behalf of Company or subject Company to any
obligation or liability, unless expressly requested by Company in writing.
(e)    On or prior to March 31, 2020, Company, in its sole and absolute
discretion, may elect to extend the Termination Date to July 2, 2020, by
providing Executive written notice of such extension.
(f)    It is the intent and purpose of this Agreement to create a legal
relationship of independent contractor, and not employment, between Executive
and Company during the Consulting Period. Following the Employment Resignation
Date, except as otherwise required by law, Executive will not be treated as an
employee of Company for purposes of the Federal Insurance Contribution Act, the
Social Security Act, the Federal Unemployment Tax Act, income tax withholding at
source, or workers compensation laws, and will not be eligible for any employee
benefits whatsoever, other than those set forth herein. Executive shall be
responsible for the payment of self-employment taxes (including without
limitation Medicare taxes, Social Security taxes and unemployment taxes related
thereto) and federal income taxes due on the payments made pursuant to Paragraph
3 of this Agreement.


2
Confidential    

--------------------------------------------------------------------------------





3.    Consideration for Consulting Services.
(a)    In consideration of Executive's agreement to serve as a consultant and
provide Consulting Services under the terms of this Agreement, and so long as
Company does not accelerate the Termination Date prior to April 1, 2020 pursuant
to Paragraph 2(d) of this Agreement, Company agrees that Executive's equity
awards under the Stock Plans which are outstanding as of the Employment
Resignation Date and due to vest on April 1, 2020 will vest on April 1, 2020 in
accordance with Paragraph 6 and Schedule A. If and only if Company elects to
extend the Termination Date to July 2, 2020 in accordance with Paragraph 2(e),
then Company agrees that Executive’s equity awards under the Stock Plans which
are outstanding as of the Employment Resignation Date and due to vest on July 1,
2020 will vest on July 1, 2020 in accordance with Paragraph 6 and Schedule A.
(b)    During the Consulting Period, except as expressly provided herein,
Executive shall not be eligible to participate or be covered by any employee
benefit plan, program or arrangement of Company or any of its affiliates
(collectively, the "Benefit Plans"), including, but not limited to, group health
insurance, disability insurance, and life insurance. Executive also will not
participate in Company's vacation or paid time off programs during the
Consulting Period. Notwithstanding the foregoing, after the Employment
Resignation Date, Executive shall continue to have such rights in respect of
vested benefits under Benefit Plans as are provided for in accordance with the
terms and conditions of such Benefit Plans.
4.    Exclusivity of Consideration. Except as provided in (a) as applicable, the
Stock Plan (as defined below in Paragraph 6), the Option Agreement(s) (as
defined below in Paragraph 6), or the Restricted Stock Agreement(s) (as defined
below in Paragraph 6), and (b) Paragraphs 1, 2, 3, 6 and 9 of this Agreement,
neither Company nor any of the other Released Parties (as defined below in
Paragraph 4) shall have any further obligation to provide Executive with
compensation, bonuses, expenses, or benefits under any plan, policy, agreement
or arrangement of Company by reason of Executive’s termination of employment or
in consideration of this Agreement.
5.    Release. Executive agrees, upon and as a condition to the vesting of
equity awards as described in Paragraph 6, to execute a final release of claims
on behalf of Executive and his spouse, heirs, descendants, administrators,
representatives and assigns, by which each of them releases, waives, forever
discharges and covenants not to sue Company, its past, present and future
parents, subsidiaries, divisions and affiliates ("Affiliates"), and each of its
and their respective predecessors, successors and assigns, and each of their
respective past, present and future employees, officers, directors, agents,
insurers, members, partners, joint venturers, employee welfare benefit plans,
employee pension benefit plans and deferred compensation plans, and their
trustees, administrators and other fiduciaries, and all persons acting by,
through, under or in concert with them, or any of them (the "Released Parties")
from all claims against the Released Parties, pursuant to release agreement
substantially in the form of the Release Agreement attached as Exhibit A to the
Employment Agreement, except that consideration for such release will be the
compensation as described herein.
6.    Equity Rights.    Executive has outstanding equity awards under Company’s
2010 Equity Incentive Plan, as amended, or Company’s 1998 Stock Incentive Plan,
as amended (each, a “Stock Plan”). A list of awards made to Executive is
attached to this Agreement as Schedule A. Executive's status as a "Service
Provider" pursuant to the Stock Plans will continue uninterrupted from the
Employment Resignation Date through the end of the Consulting Period and, as a
result, Executive's equity awards under the Stock Plans which are outstanding as
of the Employment Resignation Date and due to vest on April 1, 2020, will vest
on April 1, 2020, in accordance with the terms of the applicable restricted
stock and stock option agreements as more fully set forth in Schedule A of this
Agreement. Executive specifically acknowledges and agrees that, subject to the
terms and conditions of each applicable Stock Option Award Agreement or
Restricted Stock Award Agreement between Executive and Company governing the
equity awards previously granted to Executive under the Stock Plan(s) as forth
on Schedule A, which is attached and incorporated herein by reference, (a)
Executive may exercise Executive’s vested and exercisable options as designated
on Schedule A in accordance with the terms and conditions of the respective
Stock Option Award Agreements; and (b) any options underlying the Stock Option
Award Agreements and any restricted shares underlying the Restricted Stock Award
Agreements that are unvested as of the Termination Date shall be terminated and
forfeited in accordance with the terms and conditions of the Stock Plan and the
applicable Stock Option Award Agreements and Restricted Stock Award Agreements.
Executive’s options and restricted shares outstanding as of the close of
business on the Termination Date (as set forth in Schedule A) shall be governed
by the terms and conditions of the applicable Stock Plan and the applicable
Stock Option Award Agreements and Restricted Stock Award Agreements; and
Executive


3
Confidential    

--------------------------------------------------------------------------------





acknowledges and agrees that, except as specifically set forth in Schedule A,
Executive does not own, and has no other contractual right to receive or
acquire, any security, derivative security, stock option or other form of equity
in Company or any other Released Party.
7.    Confidentiality and Intellectual Property Matters.
(a)    Definition. For purposes of this Agreement, “Confidential Information”
includes, in whatever form or format, all non-public information, including
without limitation, trade secrets, disclosed to or known to Executive as a
direct or indirect consequence of or through Executive’s employment with
Company, about Company, its parents or subsidiaries, its technology, finances,
business methods, plans, operations, services, products and processes (whether
existing or contemplated), or any of its directors, employees, clients,
prospective clients, agents or suppliers, including all information relating to
software programs, source codes or object codes; computer systems; computer
systems analyses, testing results; flow charts and designs; product
specifications and documentation; user documentation; sales plans; sales
records; sales literature; customer lists, prospect list and files; research and
development projects or plans; marketing and merchandising plans and strategies;
pricing strategies; price lists; sales or licensing terms and conditions;
consulting sources; supply and service sources; procedure or policy manuals;
legal matters; financial statements; financing methods; financial projections;
and the terms and conditions of business arrangements with its parent, clients,
suppliers, banks, or other financial institutions. Company Confidential
Information shall not include information that is in Executive’s possession
legally and without restriction as of the Effective Date of this Agreement.
(b)    Ownership of Confidential Information & Work Product. All Confidential
Information shall remain the exclusive property of Company. All work product,
regardless of whether copyrightable or patentable and regardless of whether
tangible or intangible, developed for Company by Executive (collectively, the
"Work Product") in the course of performing any Consulting Services pursuant to
this Agreement, shall be deemed to be the sole and exclusive property of
Company, regardless of whether such Work Product is considered a "work made for
hire" or an employment to invent. Work Product shall include all background
notes, research, source code, and other information, whether or not submitted to
Company as part of any final report or finished product. All Work Product shall
be considered confidential, trade secret property of Company and shall not be
copied (except in the course of performing Consulting Services hereunder),
removed from Company's premises, or disclosed to third parties by Executive
without Company's prior written approval. Executive agrees that Company shall
own all copyright, patent rights and trade secret rights with respect to any
Work Product discovered, created or developed under this Agreement without
regard to the origin of the Work Product. If and to the extent that Executive
may, under applicable law, be entitled to claim any ownership interest or moral
rights in the Work Product, Executive hereby sells, transfers, grants, conveys,
assigns, and relinquishes exclusively to Company any and all right, title, and
interest it now has or may hereafter acquire in and to the Work Product under
patent, copyright, trade secret, trademark or other intellectual property law in
perpetuity or for the longest period otherwise permitted by law. Upon request of
Company, Executive shall, without any additional charge, promptly execute,
acknowledge and deliver to Company all instruments (including, without
limitation, any assignment of proprietary right, assignment of contract right,
assignment of choses in action, bill of sale, assignment of copyright,
assignment of copyright registration, or assignment of renewal of copyright
registration) that Company deems necessary or desirable to enable Company to
establish ownership or to file and prosecute applications for, and to acquire,
maintain and enforce, all trademarks, service marks, registrations, copyrights,
licenses and patents covering the Work Product. On the Termination Date, Company
shall be placed in possession of all Work Product and Confidential Information,
and Executive shall not maintain any copies unless (i) Executive has requested
in writing permission to retain in Executive’s work papers certain specifically
identified Confidential Information and Company has approved such request in
writing, or (ii) Executive is required by law to retain Confidential Information
and then only to the extent and for the time so required by law.
(c)    Obligation to Company. Except as permitted or directed by Company,
Executive shall not divulge, furnish or make accessible to anyone or use
directly or indirectly to the detriment of Company in any way any Confidential
Information of Company that Executive has acquired or become acquainted with
during the term of Executive’s employment by Company or any time thereafter,
whether developed by Executive or by others, whether or not patented or
patentable, directly or indirectly useful in any aspect of the business of
Company. Executive acknowledges that the Confidential Information
above‑described is knowledge or information that constitutes a unique and
valuable asset of Company and represents a substantial investment of time and
expense by Company, and that any disclosure or other use of such Confidential
Information contrary to the provisions of this Paragraph 7 would be wrongful and
would cause irreparable


4
Confidential    

--------------------------------------------------------------------------------





harm to Company, and Company shall be entitled to immediate injunctive relief
restraining Executive from the breach or threatened breach, in addition to any
other remedies available to it in law or in equity. The foregoing obligations of
confidentiality shall not apply to any Confidential Information which is
lawfully published in any manner, which is currently or subsequently becomes
generally publicly known other than as a direct or indirect result of the breach
of this Agreement by Executive. Executive’s obligations pursuant to this
Paragraph 7 are on-going and shall survive the termination or expiration of this
Agreement or the Consulting Period.
(d)    Obligations to Third Parties. Company respects the right of every
employer to protect its confidential and proprietary information. Company
specifically wishes to prevent Executive from disclosing to Company at any time
after Executive’s Termination Date any confidential or proprietary information
belonging to any other employer. Executive represents to Company that Executive
will not use or otherwise exploit any confidential or proprietary information of
Company’s clients, vendors or other third parties to whom Company owes an
obligation of confidentiality after the Termination Date.
8.    Continuing Obligations Contained in Other Documents and Return of Company
Property.
(a)    Continuing Obligations. Executive hereby represents, warrants and agrees
that Executive has complied with, and at all times hereafter will comply with,
Executive’s obligations under any agreements and documents that Executive
executed for Company’s benefit at the commencement of or during the Executive’s
employment (including, without limitation, the Employment Agreement, and any
confidentiality, non-compete, non-disclosure, or proprietary information
agreements) and the agreements and plans referenced in Paragraph 6 of this
Agreement.
(b)    Return of Company Property. In addition, Executive shall return to
Company all Company property, including without limitation, all Confidential
Information, in Executive’s possession, custody or control on or before the
Executive’s Employment Resignation Date. Company will issue any property
necessary for Executive to perform the Consulting Services.
9.    Cooperation Covenant. Executive agrees to cooperate fully, truthfully and
in good faith upon the reasonable request of Company, in assisting Company with
(a) investigating, prosecuting or defending any claim that arises out of or
relates in any manner to Executive’s employment with Company; (b) responding to
or preparing for any government audit, investigation or inquiry that arises out
of or relates in any manner to Executive’s employment with Company; and (c)
assisting in the preparation or audit of Company’s financial statements for any
period of time when Executive was employed by Company. Executive understands
that such full, truthful and good faith cooperation includes being physically
present and available to work with Company and its attorneys and auditors to
investigate and prepare for claims and to testify truthfully. Company will
reimburse Executive for any reasonable out‑of‑pocket expenses that Executive may
incur in connection with such cooperation and, after the Termination Date,
Company will compensate Executive at a per diem rate of $2,000 per day for such
services.
10.    Indemnification. Nothing in this Agreement shall affect or alter
Company’s duty to indemnify Executive pursuant to Section 14 of Executive’s
Employment Agreement.
11.    Waiver of Breach. A waiver by Executive or Company of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party.
12.    Notices. Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
if delivered personally or by commercial messenger or courier service, or mailed
by U.S. registered or certified mail (return receipt requested), to the party at
the party’s address set forth below or at such other address as the party may
have previously specified by like notice, or by Company e-mail as prescribed in
the Employment Agreement.  If by mail, delivery shall be deemed effective three
(3) business days after mailing in accordance with this Paragraph.
(a)    If to Company, to:




5
Confidential    

--------------------------------------------------------------------------------





Attn: Chief People Officer
RealPage, Inc.
2201 Lakeside Boulevard
Richardson, TX 75082


With a copy to:


Attn: Chief Legal Officer
RealPage, Inc.
2201 Lakeside Boulevard
Richardson, TX 75082
(b)    If to Executive, to the address of Executive on the signature page to
this Agreement.


13.    Applicable Law, Venue, Jurisdiction, and Arbitration. This Agreement
shall be governed, construed, and enforced in accordance with the laws of the
State of Texas (without regard to the principles of conflicts of law). This
Agreement has been entered into in Dallas County, Texas and it shall be
performable for all purposes in Dallas County, Texas. Any action or proceeding
concerning, related to, regarding, or commenced in connection with the Agreement
must be brought in accordance with the arbitration procedure described in
Section 22 of the Employment Agreement.
14.    Successors. Because the obligations of this Agreement are personal in
nature to Executive, Executive is not entitled to assign, sell, transfer,
delegate, or otherwise dispose of, whether voluntarily or involuntarily, or by
operation of law, any rights or obligations under this Agreement. This Agreement
shall inure to the benefit of and be binding upon Executive’s heirs, spouse,
descendants, administrators and executors. Company may assign the rights
hereunder to an entity controlled, directly or indirectly, by Company or to a
purchaser of Company’s business as then operated by Company (or a successor of
Company). The terms and conditions of this Agreement shall inure to the benefit
of and be binding upon the respective successors of Company. In the event that
Company’s business is sold, reorganized or otherwise transferred (in whole or in
part) to another business or entity, it is intended that the limitations of
Paragraphs 7 - 13 shall continue in effect with respect to any portion of
Company’s business that is retained by Company as well as any portion that is so
transferred and, to that end, the term “Company” in this Agreement shall include
any successor to all or any portion of Company’s business (as applicable).
15.    Section 409A. This Agreement shall be interpreted so that the payments
and benefits provided for under this Agreement shall either comply with, or be
exempt from, the requirements of Section 409A of the Internal Revenue Code
(“Section 409A”) so that Executive is not subject to any taxes, penalties or
interest under Section 409A. Executive represents and warrants that the release
provided for in this Agreement includes any Claims against the Released Parties
for any taxes, penalties or interest that may be imposed on Executive pursuant
to Section 409A as a result of the payments and benefits provided for under this
Agreement. Company and Executive agree that Executive’s Employment Resignation
Date will be the date of Executive’s “separation from service” for purposes of
Section 409A.
16.    Construction of Agreement. The language of this Agreement shall not be
construed for or against any particular party. The headings used herein are for
reference only and shall not affect the construction of this Agreement.
17.    Severability; Enforceability. If any provision of this Agreement, or the
application thereof to any person, place, or circumstance, shall be held to be
invalid, unenforceable, or void by the final determination of an arbitrator or
court of competent jurisdiction, and all appeals therefrom shall have failed or
the time for such appeals shall have expired, such clause or provision shall be
deemed eliminated from this Agreement but the remaining provisions shall
nevertheless be given full force and effect. In the event this Agreement or any
portion hereof is more restrictive than permitted by the law of the jurisdiction
in which enforcement is sought, this Agreement or such portion shall be limited
in that jurisdiction only, and shall be enforced in that jurisdiction as so
limited to the maximum extent permitted by the law of that jurisdiction.
18.    Entire Agreement. This Agreement, along with (to the extent applicable)
the Stock Plans, the Stock Option Agreements, the Restricted Stock Agreements,
the Employment Agreement, and the agreements referenced in Paragraph 8 above
(each of which is hereby ratified and confirmed), sets forth the entire
agreement between the parties with respect


6
Confidential    

--------------------------------------------------------------------------------





to the termination of Executive’s employment with Company and Company’s
obligations to Executive prior to such time, as well as following the
termination of said employment; and, except as otherwise provided herein,
supersedes all prior plans, policies, agreements and arrangements between the
parties, oral or written, or which have covered Executive during Executive’s
period of employment with Company.
19.    Amendment to Agreement. Any amendment to this Agreement must be in a
writing signed by duly authorized representatives of the parties hereto and
stating the intent of the parties to amend this Agreement.
20.    Assumption of Risk. The parties hereto fully understand that if any fact
with respect to any matter covered by this Agreement is found hereafter to be
other than, or different from, the facts now believed to be true, they expressly
accept and assume the risk of such possible difference in fact and agree that
the release provisions hereof shall be and remain effective notwithstanding any
such difference in fact.
21.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.
Signature Page Follows


7
Confidential    

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
indicated below.
COMPANY:
RealPage, Inc.
By:     /s/ Kurt Twining                    
Kurt Twining
Chief People Officer




Date:    01/13/2020                    






EXECUTIVE:


Signed:     /s/ William Chaney                
Name:    William Chaney


Date:     01/13/2020                    


Address:    1901 Deepdale Drive
Ft. Worth, TX 76107


8
Confidential    

--------------------------------------------------------------------------------









SCHEDULE A
TO TRANSITION AGREEMENT
FOR
WILLIAM CHANEY
(AS OF 1/10/2020)


Grant Name
Grant Price
Granted
Vested
Unvested
Exercisable
Outstanding
Restricted Shares Scheduled to Vest on 04/01/2020
Restricted Shares Scheduled to Vest on 07/01/2020
08/07/2012 NQ Option D&D $24.64


$24.64


40,000
40,000
0
40,000
40,000
 
 
02/25/2013 NQ Option D&D $21.60


$21.60


14,712
14,712
0
14,712
14,712
 
 
11/12/2013 NQ Option D&D $25.70


$25.70


30,000
30,000
0
30,000
30,000
 
 
02 27 2014 NQ Option D&D $17.75


$17.75


15,000
15,000
0
6,250
6,250
 
 
03/03/2015 NQ Option CIC-D&D $19.76


$19.76


64,585
64,585
0
8,439
8,439
 
 
05/08/2015 NQ Option $19.84 (CIC-D&D)


$19.84


15,000
15,000
0
12,500
12,500
 
 
03/02/2017 RS CIC-D&D
 
29,565
27,093
2,472
0
2,472
2,472
 
03/02/2018 RS CIC D&D
 
18,475
10,773
7,702
0
7,702
1,539
1,539
03/02/2018 RS (Market Based) CIC-D&D
 
36,952
9,236
27,716
0
27,716
 
 
02/28/2019 (RS) CIC D&D
 
16,187
4,044
12,143
0
12,143
1,348
1,348
02/28/2019 RS (Market Based) CIC-D&D
 
32,374
0
32,374
0
32,374
 
 















9
Confidential    